Title: To Thomas Jefferson from John M. Pintard, 5 February 1793
From: Pintard, John Marsden
To: Jefferson, Thomas


Madeira, 5 Feb. 1793. Acknowledging receipt of the letter of 14 Nov. 1792 wherein TJ announces his intention to resign on 3 Mch. 1793, he expresses regret, “as I think our Country will Sensibly feel the loss of your distinguished abilities,” and wishes him well in retirement. He will observe TJ’s directions for addressing public letters and encloses “the American Ship list” from 30 June to 31 Dec. 1792. He has communicated the latter part of TJ’s letter to the island’s governor, who is “thankfull and pleased” at being so noticed.
 